Citation Nr: 1431693	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Service connection for bilateral carpal tunnel syndrome. 

2.  Service connection for fibromyalgia (claimed as fibromology). 

3.  Service connection for right hip degenerative joint disease, to include as secondary to service-connected L4-L5 lumbar laminectomy with intervertebral disc syndrome. 

4.  Service connection for left hip degenerative joint disease, to include as secondary to service-connected L4-L5 lumbar laminectomy with intervertebral disc syndrome. 

5.  Entitlement to an evaluation in excess of 20 percent for L4-L5 lumbar laminectomy with intervertebral disc syndrome. 

6.  Entitlement to a compensable evaluation for radiculopathy of the left lower extremity. 

7.  Entitlement to a compensable evaluation for radiculopathy of the right lower extremity. 

8.  Entitlement to a compensable evaluation for a ganglion cyst, left wrist, recurrent. 

9.  Entitlement to a compensable evaluation for lipomas, bilateral calves and left thigh. 

10.  Entitlement to a compensable evaluation for surgical scar on the lower back. 

11.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 2000.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought on appeal.  At that time the Veteran was represented by an agent.  The agent has since retired and the Veteran is now unrepresented.  

During a March 2013 hearing before the undersigned Veterans Law Judge, the Veteran raised the issues of whether new and material evidence had been received to reopen a claim for service connection for a psychiatric disability, secondary to service-connected disability, whether new and material evidence had been received to reopen a claim for service connection for a right knee disability and whether new and material evidence had been received to reopen a claim for service connection for a left knee disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for right hip degenerative joint disease, to include as secondary to service-connected L4-L5 lumbar laminectomy with intervertebral disc syndrome; service connection for left hip degenerative joint disease, to include as secondary to service-connected L4-L5 lumbar laminectomy with intervertebral disc syndrome; an evaluation in excess of 20 percent for L4-L5 lumbar laminectomy with intervertebral disc syndrome; a compensable evaluation for radiculopathy of the left lower extremity; a compensable evaluation for radiculopathy of the right lower extremity; a compensable evaluation for a ganglion cyst, left wrist, recurrent; a compensable evaluation for surgical scar on the lower back and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has bilateral carpal tunnel syndrome.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has fibromyalgia.

3.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's lipomas of the bilateral calves and left thigh result in coverage of an area or areas of at least 144 square inches (929 sq. cm.) or unstable or painful scars.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for fibromyalgia (claimed as fibromology) have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for a compensable evaluation for lipomas of the bilateral calves and left thigh have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in July and November 2010 letters.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of the March 2013 hearing.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.

A VA examination was conducted in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and provides rationales for the opinions offered.  The examiner considers the Veteran's medical history, including her lay reports of her symptomatology; describes the Veteran's disabilities in sufficient detail; and fully describes the functional effects caused by the Veteran's lipomas.  Stefl v. Nicholson, 21 Vet. App. 120  (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

The Veteran asserts that she now has bilateral carpal tunnel syndrome and fibromyalgia as a result of active duty.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Relevant to the Veteran's fibromyalgia claim, service connection may be awarded on a presumptive basis to a Persian Gulf veteran who meets certain criteria.  In this case, the record does not show, and the Veteran does not contend, that she is a Persian Gulf Veteran.  Thus, the laws regarding presumptive service connection do not apply to this claim and the Board will address it on a direct basis.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for bilateral carpal tunnel syndrome and service connection for fibromyalgia.  The evidence does not show that the Veteran has either disability.  

The record before the Board, which includes VA and private medical records, is negative for post-service treatment or diagnoses of bilateral carpal tunnel syndrome or fibromyalgia.  Moreover, during the March 2013 hearing the Veteran testified that she had never been diagnosed with carpal tunnel syndrome or fibromyalgia.  

The Board acknowledges the assertions by the Veteran in support of her claim.  She is competent to testify as to her observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that she has bilateral carpal tunnel syndrome and fibromyalgia do not constitute medical evidence in support of her claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has current bilateral carpal tunnel syndrome or fibromyalgia) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of her claims.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral carpal tunnel syndrome or service connection for fibromyalgia.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Compensable Evaluation

The Veteran generally contends that her lipomas of the bilateral calves and left thigh warrant a compensable evaluation.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's lipomas are evaluated under Diagnostic Code 7819 for benign skin neoplasms.  Diagnostic Code 7819 provides in pertinent part that benign skin neoplasms are rated as scars (Diagnostic Codes 7801, 7802, 7804, or 7805), or on impairment of function.

Diagnostic Code 7801 addresses burn scars or scars due to other causes not of the head, face or neck, that are deep and nonlinear.  Thus, it does not apply to the Veteran's claim.  Diagnostic Code 7805 relates that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate Diagnostic Code.  In this case, the Veteran has no effects not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802 and 7804.  Thus, Diagnostic Code 7805 does not apply to the Veteran's claim.  

Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a compensable evaluation for the Veteran's lipomas.  

The treatment records before the Board are negative for treatment or findings for the Veteran's lipomas.  In May 2010, she denied rashes and pruritus.  

The December 2010 VA examination report provides that the Veteran's lipomas were stable and she was not undergoing any treatment for them.  They were non-tender to palpation.  They were 15x18 cm and 15x11 cm in area.  The Veteran's knees had full range of motion bilaterally. 

During the March 2013 hearing, the Veteran did not describe the lipomas as unstable or painful.  

The foregoing evidence does not support a compensable evaluation under Diagnostic Code 7802 (the Veteran's lipomas cover an area or areas less than 144 square inches (929 sq. cm.)) or Diagnostic Code 7804 (the lipomas are not unstable or painful).

During the March 2013 hearing, the Veteran essentially recounted the history of her lipomas.  She did not address current symptoms.  The Board is aware of her general contentions as to entitlement to a compensable evaluation.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  Again, she has not asserted that her disability results in any criteria warranted for a compensable evaluation (i.e., coverage of an area or areas of at least 144 square inches (929 sq. cm.) or unstable or painful scars).

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The record shows that the Veteran's disability is comparable to superficial and nonlinear scars, which are addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran has not asserted, and the evidence does not show, that this disability, either singly or in connection with other service-connected disabilities, renders her unable to secure and follow a substantially gainful occupation.  Moreover, the Board notes that entitlement to a TDIU, based on service-connected back disabilities, is addressed in the Remand section below.  

In sum, the preponderance of the evidence is against a compensable evaluation for lipomas, bilateral calves and left thigh.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for fibromyalgia (claimed as fibromology) is denied.

A compensable evaluation for the Veteran's lipomas of the bilateral calves and left thigh is denied.  

REMAND

Additional development is required for the issues of service connection for right hip degenerative joint disease, to include as secondary to service-connected L4-L5 lumbar laminectomy with intervertebral disc syndrome; service connection for left hip degenerative joint disease, to include as secondary to service-connected L4-L5 lumbar laminectomy with intervertebral disc syndrome; an evaluation in excess of 20 percent for L4-L5 lumbar laminectomy with intervertebral disc syndrome; a compensable evaluation for radiculopathy of the left lower extremity; a compensable evaluation for radiculopathy of the right lower extremity; a compensable evaluation for a ganglion cyst, left wrist, recurrent; a compensable evaluation for surgical scar on the lower back and entitlement to a TDIU.

During the hearing, the Veteran testified that a physician had told her that her service-connected lumbar laminectomy with intervertebral disc syndrome required bed rest.  She submitted a March 2013 Family and Medical Leave Act (FMLA) application that noted that this disability has flare-ups.  She noted that in April 2013, she was scheduled for a VA consultation at the Durham VA Medical Center (VAMC) to consider surgery for back pain and pain down her legs.  When compared to the findings in the December 2010 VA examination, her testimony indicates that her service-connected lumbar laminectomy with intervertebral disc syndrome and radiculopathy of the right and left lower extremities has increased in severity since her most recent VA examination.  Thus, a new examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The record does not contain an April 2013 VA consultation report.  During the hearing, the Veteran testified that she received her regular treatment at the Salem, Virginia, VAMC.  Those records should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

During the hearing, the Veteran also testified that her right ganglion cyst disability results in pain, impairs wrist function and interferes with her wrist range of motion.  She testified that her back scar is tender and painful.  When compared to the findings in the August 2010 VA examination, her testimony indicates that these two disabilities have increased in severity since her most recent VA examination.  See Olsen, supra.

During the hearing, the Veteran additionally testified that her service-connected lumbar laminectomy with intervertebral disc syndrome interferes with her employment.  As noted, she has submitted a March 2013 FMLA application.  Thus, it appears that her service-connected disabilities may warrant a TDIU.  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

During the hearing, the Veteran further testified that her bilateral hip pain began during active duty.  She related that she injured her hips by falling and stepping in holes while "TCing" drivers while wearing "MBGs" that impaired depth perception.  The record contains a VA medical opinion regarding secondary service connection for degenerative joint disease of the hip joints, but not one regarding direct service connection.  

The Veteran's testimony raises the possibility that she has degenerative joint disease of the right and left hips.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA medical records, to include any consultation and treatment reports from the Durham VAMC, and any treatment records from the Salem VAMC. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of the Veteran's service-connected lumbar laminectomy with intervertebral disc syndrome and radiculopathy of the right and left lower extremities, and to determine whether this disability, either singly or with other service-connected disabilities, renders the Veteran unemployable.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided. 

After addressing the current level of severity of the Veteran's lumbar laminectomy with intervertebral disc syndrome and radiculopathy of the right and left lower extremities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that this disability, either singly or with other service-connected disabilities, renders her unable to secure and follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of the Veteran's service-connected right ganglion cyst.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  The examiner is requested to address any resulting impairment of function or limitation of motion.  

A complete rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of the Veteran's service-connected surgical scar on the lower back.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  The examiner is requested to address whether the scar is unstable or painful.  

A complete rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any degenerative joint disease of the Veteran's right or left hips.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current degenerative joint disease of the Veteran's right or left hips is causally related to the Veteran's claimed in-service hip injuries.  

In doing so, the examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms. 

A complete rationale for all opinions expressed must be provided.

6.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


